Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/21 has been entered.

Allowable Subject Matter
Claims 63-92 are allowed.
The following is an examiner’s statement of reasons for allowance: WO-2007114483-A1, hereinafter WO’483, was found to be the closest prior art.  WO’483 discloses a clamping device (See Figure 12) for holding a collet, the clamping device comprising: a first clamping segment having a first mounting flange 120 and a tubular member 116b extending axially away from the first mounting flange 120, a first bore 118b defining an interior surface extending through the first mounting flange 120 and the tubular member 116b, the tubular member 116b having an exterior surface (See Figure 12), and the first mounting flange 120 being configured for attachment to a rotatable spindle of a machine tool (See Figure 9); a draw bar assembly 66b, 64b 
WO’483 does not disclose wherein the locking member is removably secured to the elongate shaft of the draw bar assembly between the first end and the second end, such that the locking member contains the biasing unit on or in the tubular member when the locking member is secured to the elongate shaft and such that the biasing unit is released from the elongate member when the locking member is removed from the elongate shaft.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of WO’483, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 63.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722